Supreme Court of Florida
                                   ____________

                                   No. SC13-2263
                                   ____________


               INQUIRY CONCERNING A JUDGE, NO. 12-551
                        RE: DEBRA L. KRAUSE

                                   [June 26, 2014]

PER CURIAM.

      We approve of the below Stipulation and the Judicial Qualifications

Commission’s Findings and Recommendation of Discipline that Judge Debra L.

Krause receive a public reprimand and a fine of $25,000.

      It is so ordered.

                                  STIPULATION

      In this disciplinary proceeding, the Investigative Panel of the Florida Judicial

Qualifications Commission and Judge Debra L. Krause, Seminole County Judge,

present the following stipulation to this Court pursuant to [a]rticle V, [s]ection 12

of the Florida Constitution and [r]ule 6(j) of the Florida Judicial Qualifications

Commission’s Rules.
      1. Under [r]ule 6(j), the Investigative Panel “may reach agreement with a

judge on discipline or disability, and such stipulation shall be transmitted directly

to the Supreme Court, to accept, reject or modify in whole or in part.”

      2. A Notice of Investigation dated January 24, 2013 was served on Judge

Krause. A hearing before the Investigative Panel was held in Tampa, Florida on

April 11, 2013[,] at which Judge Krause appeared and testified. The Investigative

Panel requested additional materials, which Judge Krause timely provided. Finally

the Investigative Panel concluded that probable cause existed for the filing of

Formal Charges.

      3. In light of Judge Krause’[s] responses to the Panel’s inquiries, the

Investigative Panel respectfully submits that the interest of justice and sound

judicial administration are best served by entering into this Stipulation regarding

the matters at issue and by the Findings and Recommendations which accompany

this Stipulation.

      4. The allegations of violations of the [j]udicial [c]anons arise as a result of

her campaign for judicial office. During the course of that campaign several

violations arose.

      5. In the campaign Judge Krause donated $250.00 from her campaign

account to purchase an event table which entitled the candidate to speak for 3

minutes. This event was described in a letter from the Chairman of the Seminole


                                         -2-
County Republican Party, as “an important political event because it enables the

Party to raise money to be used for campaign activities.”

         6. During the campaign Judge Krause failed to include the word “for”

between the candidate’s name and the office being sought contrary to [s]ection

106.143(6), which she was required to do since she was not an incumbent. This is

illustrated in the attached Exhibits A, B, and C. [Exhibits omitted from opinion.]

Judge Krause admits that some of her early campaign materials were improper and

when brought to her attention she took immediate affirmative steps to remedy this

error.

         7. All candidates for office are required to file accurate reports of campaign

contributions and campaign expenditures. Candidates when qualifying must also

file a “Form 6, Full and Public Disclosure of Financial Interest.”

         8. Judge Krause reported over $82,000 in “loans” to her campaign which

were identified as from “Candidate to Themselves.” In fact, a substantial portion

of the funds were monies earned by her husband during the [c]ampaign and were

maintained in independent accounts solely owned in her husband’s name.

Although Judge Krause may be correct in considering these monies to be part of

the marital estate, because her husband solely owned the accounts, this

contravened the statutory prohibition from family members making contributions

to a campaign in excess of $500.


                                           -3-
      9. Judge Krause accepts full responsibility for the conduct set forth above,

admits that it should not have occurred and regrets and apologizes for such

conduct. Judge Krause denies that she intended to violate the applicable campaign

laws and associated [c]anons, and contends that at the time she acted in the good

faith belief that such conduct was appropriate. Judge Krause now acknowledges

that her understanding of the effect of the foregoing actions in light of the judicial

canons was erroneous.

      10. Guided by the circumstances set forth above and the decisions in In re

Ro[d]riguez, 829 So. 2d 857 (Fla. 2002), In re Pando, 903 So. 2d 902 (Fla. 2005),

and In re Colodny, 51 So. 3d 430 (Fla. 2010), the Investigative Panel and Judge

Krause have reached an agreement. Consequently, the Investigative Panel has

filed Findings and Recommendations of Discipline with the Court concurrently

with this Stipulation. Judge Krause does not contest the Findings and

Recommendations and waives a plenary hearing before the Hearing Panel of the

Florida Judicial Qualifications Commission, if the Recommendations are accepted

by the Court.

      11. The parties acknowledge and understand that this Stipulation and

attached Findings and Recommendations of Discipline are subject to the review

and approval of this Court. The parties acknowledge and understand that this

Stipulation and Findings and Recommendations of Discipline may be rejected by


                                         -4-
the Court, and in that event this matter may be returned to the Hearing Panel for a

final plenary hearing. In such event, the parties agree that none of the statements

in the Stipulation or the Investigative Panel’s Findings and Recommendations of

Discipline are admissible in that hearing for any purpose. The parties further agree

that none of the negotiations related to this Stipulation are admissible for any

purpose.

      12. The parties agree that oral argument before this Court is not necessary in

light of the record, the nature of the charges, the contents of this Stipulation, and

the attached Findings and Recommendation of Discipline. As previously noted,

Judge Krause waives her right to further hearings if they are accepted.

           FINDINGS AND RECOMMENDATION OF DISCIPLINE

      The Florida Judicial Qualifications Commission (the “JQC”) served a Notice

of Investigation on Circuit Judge Debra L. Krause, Fifth Circuit, pursuant to [r]ule

6(b) of the Florida Judicial Qualification[s] Commission Rules.

      The Investigative Panel of the Commission has now entered into a

Stipulation with Judge Krause in which Judge Krause admits that her conduct, in

conducting her campaign for judicial office was improper. This conduct violated

1, 6B, 7A(1), 7A(3) and 7C(3) of the Code of Judicial Conduct, and sections

106.07, 106.08, and 106.14, and 106.143(6)[,] Florida Statutes, as set forth in the

Stipulation submitted herewith.


                                         -5-
      Judge Krause admits that she purchased a table at a Republican Party

fundraiser with funds from her campaign account contrary to the non-partisan

nature of judicial elections. This contravenes section 106.143(6), Florida

Statutes[,] and [c]anon 7 of the Code of Judicial Conduct.

      Judge Krause further admits that some of her early campaign materials failed

to contain the necessary qualifier “for” as required for non-incumbent candidates.

This contravened section 106.000, Florida Statutes.

      Judge Krause also accepted funds from her husband in excess of the $500

contribution limit imposed by campaign law. This violated section 106.000,

Florida Statu[t]es.

      Judge Krause has been cooperative, responsive, and forthright with the

panel, and has admitted the foregoing. She accepts full responsibility, and

acknowledges that such conduct should not have occurred. Judge Krause has

maintained that the campaign violations were inadvertent and were corrected when

discovered. Judge Krause has explained that the contributions she received from

her spouse, she believed to be accurately described as in her campaign disclosure

forms, but now recognizes that this understanding was improper because the

accounts were solely owned and controlled by her husband, even though they

considered them to be part of the marital estate.




                                        -6-
      The Judicial Qualifications Commission has concluded that while the

judge’s conduct was improper, it resulted from inadvertence or from mistake.

[Nonetheless], the Commission is bound by controlling precedent in judicial

elections cases that such transgressions are not to be treated lightly. Accordingly,

the Commission therefore finds and recommends that [] the appropriate sanction is

a public reprimand of Judge Krause along with a fine of $25,000.

POLSTON, C.J., and PARIENTE, QUINCE, CANADY, and LABARGA, JJ.,
concur.
LEWIS, J., dissents with an opinion.
PERRY, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.


LEWIS, J., dissenting.

      While I recognize that this Court has the authority to impose fines for ethical

violations committed by judges and judicial candidates, I continue to oppose the

utilization of large fines to punish serious violations of the Code of Judicial

Conduct. See In re Pando, 903 So. 2d 902, 904-05 (Fla. 2005) (Lewis, J., specially

concurring); In re Kinsey, 842 So. 2d 77, 99 (Fla. 2003) (Lewis, J., concurring in

part, dissenting in part). Faith and confidence in our judicial system is rooted in

the ability to rely upon the integrity and independence of our judges. That

confidence is severely undermined when an ethical transgression of a judge or

judicial candidate is so severe that it justifies the imposition of a fine of this

                                           -7-
magnitude. See In re Kinsey, 842 So. 2d at 99 (Lewis, J., concurring in part,

dissenting in part) (concluding that “if the actions are so reprehensible that the

majority believes the imposition of a $50,000 fine is justified, those actions must

certainly justify removal from the office so tainted. Selecting an enormous fine as

discipline only sends the message that ‘anything goes’ in judicial elections if a

candidate has the financial ability to pay the monetary consequences.”).



Original Proceeding – Judicial Qualifications Commission

Michael Louis Schneider, General Counsel, Tallahassee, Florida,

      for Florida Judicial Qualifications Commission, Petitioner

Larry Gibbs Turner, Gainesville, Florida,

      for Judge Debra L. Krause




                                         -8-